Name: Regulation (EEC) No 1957/69 of the Commission of 30 September 1969 on additional detailed rules for granting export refunds on products subject to a single price system
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 417 4.10.69 Official Journal of the European Communities No L 250/1 REGULATION (EEC) No 1957/69 OF THE COMMISSION of 30 September 1969 on additional detailed rules for granting export refunds on products subject to a single price system THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, as last amended by Regulation (EEC) No 2146/68 ,2 an in particular Articles 17 (3 ), 18 (3 ) and 28 (3 ) thereof; Having regard to Council Regulation No 162/66/EEC3 of 27 October 1966 on trade in oils and fats between the Community and Greece ; Having regard to Council Regulation No 142/67/EEC4 of 21 June 1967 on export refunds on colza, rape and sunflower seeds, as last amended by Regulation (EEC) No 845/68 ,5 and in particular the second subparagraph of Article 5 (2), Articles 5 (3 ) and 6 thereof; Having regard to Council Regulation No 171/67/EEC8 of 27 June 1967 on export refunds and levies on olive oil, as last amended by Regulation (EEC) No 18/69,7 and in particular the second subparagraph of Article 8 (2), Articles 8 (3 ) and 11 thereof; Having regard to Council Regulation No 120/67/EEC8 of 13 June 1967 on the common organisation of the market in cereals , as last amended by Regulation (EEC) No 1398/69,9 and in particular Articles 12 (2), 16 (6) and 24 thereof; Having regard to Council Regulation No 139/67/EEC10 of 21 June 1967 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds, and in particular the second subparagraph of Article 7 (2) and Article 7 (3 ) thereof; Having regard to Council Regulation (EEC) No 968/68/11 of 15 July 1968 on the system to be applied in cereal-based compound feeding-stuffs and in particular the third subparagraph of Article 7 (3 ) and Article 7 (5 ) thereof; Having regard to Council Regulation (EEC) No 1052/68 12 of 23 July 1968 on the import and export system for products processed from cereals and from rice, as amended by Regulation (EEC) No 302/69 ,13 and in particular the second subparagraph of Article 6 (4) and Article 6 (5 ) thereof; Having regard to Council Regulation No 121/67/EEC14 of 13 June 1967 on the common organisation of the market in pigmeat, as amended by Regulation (EEC) No 1398/69 , and in particular Articles 15 (6) and 22 thereof; Having regard to Council Regulation No 177/67/EEC15 of 27 June 1967 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds, and in particular the second subparagraph of Article 6 (2) and Article 6 (3 ) thereof; 9 OJ No L 179, 21.7.1969, p . 13 . 10 OJ No L 125, 26.6.1967, p. 2453/67. i 3 4 5 6 7 8 OJ No 172, 30.9.1966, p. 3025/66. OJ No L 314, 31.12.1968, p. 1 . OJ No 197, 29.10.1966, p. 3393/66. OJ No 125, 26.6.1967, p. 2461/67. OJ No L 152, 1.7.1968, p. 6. OJ No 130, 28.6.1967, p. 2600/67. OJ No L 3 , 7.1.1969, p. 1 . OJ No 117, 19.6.1967, p. 2269/67. 11 OJ No L 166, 17.7.1968, p . 2 . 12 OJ No L 179, 25.7.1968 , p . 8 . 13 OJ No L 43, 20.2.1969, p. 1 . 14 OJ No 117, 19.6.1967, p. 2283/67. 15 OJ No 130, 28.6.1967, p. 2614/67. 418 Official Journal of the European Communities Having regard to Council Regulation No 122/67/EEC1 of 13 June 1967 on the common organisation of the market in eggs, as amended by Regulation (EEC) No 830/682 and in particular Articles 9 (3 ) and 15 thereof; Having regard to Council Regulation No 175/67/EEC3 of 27 June 1967 laying down general rules for granting export refunds on eggs and criteria for fixing the amount of such refunds , and in particular the second subparagraph of Article 6 (2) and Article 6 (3 ) thereof ; Having regard to Council Regulation No 12V67/EEC4 of 13 June 1967 on the common organisation of the market in poultrymeat, and in particular Articles 9 (3 ) and 15 thereof; Having regard to Council Regulation No 176/67/EEC5 of 27 June 1967 laying down general rules for granting export refunds on poultrymeat and the criteria for fixing their amount, and in particular the second subparagraph of Article 6 (2 ) and Article 6 (3 ) thereof; Having regard to Council Regulation No 359/67/EEC6 of 25 July 1967 on the common organisation of the market in rice, as last amended by Regulation (EEC) No 1938/69, and in particular Articles 10 (2), 17 (6 ) and 25 thereof; Having regard to Council Regulation No 366/67/EEC7 of 25 July 1967 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds and in particular the second subparagraph of Article 6 (2 ) and Article 6 (3 ) thereof; Having regard to Council Regulation No 1009/67/EEC8 of 18 December 1967 on the common organisation of the market in sugar, as last amended by Regulation (EEC) No 1398/69 , and in particular Articles 11 (2 ), 17 (4) and 38 thereof; Having regard to Council Regulation (EEC) No 766/689 of 18 June 1968 laying down general rules for granting export refunds on sugar, and in particular the second subparagraph of Article 14 ( 2 ) and Article 14 (3 ) thereof; Having regard to Council Regulation (EEC) No 804/68 10 of 27 June 1967 on the common organisation of the market in milk and milk products, as amended by Regulation (EEC) No 1398/69, and in particular the second subparagraph of Article 13 (3 ) and Articles 17 (4 ) and 28 thereof ; Having regard to Council Regulation (EEC) No 876/68 11 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds, and in particular the second subparagraph of Article 6 (2) and Article 6 (3 ) thereof; Having regard to Council Regulation (EEC) No 805/6812 of 27 June 1968 on the common organisation of the market in beef and veal, as amended by Regulation (EEC) No 1398/69 , and in particular Articles 18 (6) and 25 thereof; Having regard to Council Regulation (EEC) No 885/68 13 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds, and in particular the second subparagraph of Article 6 (2) and Article 6 (3 ) thereof; Having regard to Regulation (EEC) No 865/6814 of 28 June 1968 on the common organisation of the market in processed fruit and vegetables , as last amended by Regulation (EEC) No 1837/6915 and in particular Articles 3 (4), 6 (3 ) and 13 thereof; Whereas Council Regulation (EEC) No 441/6916 of 4 March 1969 laying down additional general rules for granting export refunds on products subject to a single price system, exported unprocessed or in the form of certain goods not covered by Annex II to the Treaty, as amended by Regulation (EEC) No 1905/69 ,17 introduced procedures for the advance payment of the refund ; whereas detailed rules for the application of such systems should be laid down ; Whereas Commission Regulation No 1041 /67/EEC1 ® of 21 December 1967, as last amended by Regulation (EEC) No 1935/69,19 lays down detailed rules for the application of export refunds on products subject to a single price system ; whereas the provisions of that Regulation which are compatible with those of 10 OJ No L 148 , 28.6.1968 , p. 13 . 1 OJ No 117, 19.6.1967, p. 2293/67. 2 OJ No L 151, 30.6.1968, p . 23 . 11 OJ No L 155 , 3.7.1968 , p . 1 . 12 OJ No L 148, 28.7.1968 , p . 2 . 13 OJ No L 156, 4.7.1968, p . 2 . 14 OJ No L 153, 1.7.1968 , p . 8 . 15 OJ No L 236, 19.9.1969, p . 1 . 16 OJ No L 59, 10.3.1969, p . 1 . 17 OJ No L 247, 1.10.1969, p . 1 . 3 OJ No 130, 18.6.1967, p. 2610/67. 4 OJ No 117, 19.6.1967, p. 2301/67. 5 OJ No 130, 28.6.1967, p. 2612/67. 6 OJ No 174, 31.7.1967, p. 1 . 7 OJ No 174, 31.7.1967, p. 34. 8 OJ No 308 , 18.12.1967, p. 1 . 18 OJ No 314, 23.12.1967, p. 9 . 19 OJ No L 247, 1.10.1969, p. 51 .9 OINoL 143 , 25.6.1968 , p . 6. Official Journal of the European Communities 419 2. The following provisions of Regulation No 1041/67/EEC shall apply to transactions carried out in pursuance of Regulation (EEC) No 441/69 : (a ) Articles 2, 5 , 6, 6a and 8 , (b ) Article 4 as regards the condition for releasing the deposit or security referred to in Article 6 of this Regulation , (c ) Article 7 ( 1 ) and (2), subject to the declarations provided for in both paragraphs being verified in the same way as the other items of the declaration by which the goods or products are brought under one of the procedures referred to in Articles 2 and 3 of Regulation (EEC) No 441/69, (d) Article 9 in respect of any part of the refund which would not have been paid under the provisions of Regulation (EEC) No 441/69 . Article 2 Regulation (EEC) No 441/69 still apply to transactions carried out in accordance with the latter Regulation ; Whereas it would present administrative difficulties if customs export formalities were to be completed in a Member State other than that in whose territory goods or products came under the advance payment procedures introduced by Regulation (EEC) No 441/69 ; whereas provision should be made for customs exports formalities to be completed in the Member State in whose territory the goods or products came under one of the procedures introduced by the above-mentioned Regulation ; Whereas goods or products covered by one of the procedures introduced by Regulation (EEC) No 441/69 must actually have been exported from Community territory within a given period ; whereas, when these periods are being fixed, the need to prevent speculation or disturbance of the market should be taken into account ; Whereas, if one of the procedures introduced by Regulation (EEC) No 441/69 is applied and it is later found that the refund is not due, those transactions will have had free credit to which there was no entitlement; whereas, therefore, measures should be taken to prevent, except in case of force majeure, undue receipt of credit of this kind; Whereas products or goods may lose weight through shrinkage during storage in bonded warehouses or free zones ; whereas such loss , if economically justifiable, should not give rise to repayment of the refund in question ; Whereas certain Regulations on the common organisation of markets introduced export licences and advance fixing certificates involving the obligation to export during the period of validity of the licence ; whereas , for transactions carried out under one of the procedures introduced by Regulation (EEC) No 441/69, the export refund is paid as soon as the products or goods come under one of these procedures ; whereas exportation should consequently be considered to have been effected, as regards the period of validity of a licence , on the day on which the goods or products in question came under one of those procedures ; Whereas the measures provided for in this Regulation are in accordance with the Opinions of the Management Committees for Oils and Fats , for Cereals, for Pigmeat, for Fruit and Vegetables and for Poultrymeat and Eggs ; 1 . For the purposes of this Regulation, customs export formalities shall be considered to have been completed : ( a) in case of application of the provisions of Article 2 of Regulation (EEC) No 441/69 , when the customs authorities accept the document in which the declarant states his intention to export the processed products or the goods in accordance with the customs procedure referred to in that Article ; in such case, the customs export formalities shall be completed in the Member State in whose territory the basic products came under that procedure ; (b ) in case of application of the provisions of Article 3 of Regulation (EEC) No 441/69 , when the customs authorities accept the document in which the exporter states his intention to bring the goods or products under customs control with a view to their coming under a bonded warehouse or a free zone procedure with a view to exportation ; they shall come under the bonded warehouse or free zone procedure only in the Member State in whose territory the customs export fomalities were completed . 2 . The quantity, nature and characteristics of the product exported shall be those established on the day on which the customs export formalities are completed . HAS ADOPTED THIS REGULATION: Article 1 Article 3 1 . This Regulation lays down detailed rules for the application of the procedures introduced by Regulation (EEC) No 441/69 . 1 . The day on which the basic products are brought under customs control, within the meaning of Article 2 (4) of Regulation (EEC) No 441/69 , shall 420 Official Journal of the European Communities advance, be that in force on the day on which the customs export formalities are completed . Where the refund is fixed in advance, the day on which customs export formalities are completed shall be the operative date for determination of any adjustments to the applicable rate. 2 . The products - or goods may remain under a bonded warehouse or a free zone procedure for not more than six months , beginning on the day on which the customs export formalities are completed . be that on which the customs authorities accept the document in which the declarant states his intention to bring the basic products under customs control with a view to their coming under - the procedure provided for in Article 2 of that Regulation . The document referred to in paragraph 1 shall include the obligation to export from the Community, within the time limits laid down , the processed products or goods on which the refund is granted, their quantity, type and, where appropriate, characteristics being specified together with all other particulars necessary for settling the refund. 3 . The time limit during which the products may remain under the customs control referred to in Article 2 of Regulation (EEC) No 441/69 shall be six months from the day on which the basic products are brought under customs control . Article S However : In order to prevent difficulties arising on markets on account of the characteristics of the products or goods, the time limits laid down in Articles 3 and 4 may be reduced, for a limited or unlimited period as circumstances require, in - accordance with the procedure laid down in Article 26 of Regulation No 120/67/EEC or in the corresponding Articles of the other Regulations on the common organisation of markets . Article 6 ( a ) in cases where exportation is subject to the issue of an export licence or where production of an export licence or advance fixing certificate is optional for exportation of the products on which the refund is granted but such a document has been issued, the time limit laid down in the preceding subparagraph shall be equal to the remainder of the period of validity of the document at the date on which the basic products came under customs control ; the date on which the basic products came under customs control must be within the period of validity of the licence ; (b) where production of an export licence or advance fixing certificate is optional for exportation and where the rate of refund on the products exported has not been fixed in advance, the time limit laid down in the precedihg subparagraph shall be equal to the period of validity of the export licence or advance fixing certificate applicable to products of the same kind . In cases where the application of ( a ) and (b ) of the preceding subparagraph would cause a delay in bringing the products under the customs control referred to in this paragraph of :  less than three months, that period shall be increased to three months ;  more than one year, that period shall be limited to one year. 1 . Application of the procedures laid down in Articles 2 and 3 of Regulation (EEC) No 441/69 shall be conditional on the lodging of a deposit or equivalent security, guaranteeing the repayment of an amount equal to that of the refund paid increased by 20% , in the following cases : ( a) when proof is not furnished, within six months from the date on which the time limits laid down in Articles 3 (3 ) and 4 (2) of this Regulation expire, that :  these time limits have been complied with, and also that  the products or goods, unaltered , have left the geographical territory of the Community, or reached their destination within the meaning of Article 3 of Regulation No 1041 /67/EEC, within forty-five days from the date on which the customs export formalities were completed, where Article 2 of Regulation (EEC) No 441/69 applies, or from the date on which the bonded warehouse or free zone procedure ended, where Article 3 of that Regulation applies ; (b ) when the proofs provided for in Article 4 of Regulation No 1041/67/EEC, if they are called for, are not furnished within six months from the expiry of the time limits laid down in Articles 3 (3 ) and 4 (2 ) of this Regulation. Article 4 1 . Where Article 3 of Regulation (EEC) No 441/69 is applied, the rate of refund shall, unless it is fixed in 421Official Journal of the European Communities 2 . If, through force majeure: Article 8 With regard to the period of validity of the export licence or advance fixing certificate, the obligation to export shall be considered to have been fulfilled on the day on which the customs authority accepts the document by which the declarant states his intention to bring the products or goods under customs control with a view to their coming under one of the procedures referred to in Articles 2 and 3 of Regulation (EEC) No 441/69 . Article 9 ( a) the proofs referred to in paragraph 1 cannot be furnished, the increase provided for in that paragraph shall not be charged; (b ) the proofs referred to in paragraph 1 cannot be furnished within the time limits laid down, these time limits may be extended, at the request of the exporter, for a period considered necessary by the competent authority in the light of the circumstances invoked . 3 . The repayment mentioned in paragraph 1 shall be required only in proportion to the quantities of goods or products in respect of which the proofs referred to in paragraph 1 are not furnished . 4 . Where Article 3 of Regulation (EEC) No 441/69 is applied, loss of weight of products or goods occurring through shrinkage during their storage in bonded warehouses or free zones shall not give rise to the repayment mentioned in paragraph 1 . The preceding subparagraph shall be applicable only to those quantities of goods or products in respect of which the obligation to export following the bonded warehouse or free zone procedure is fulfilled within the time limits laid down and within any tolerances adopted in accordance with the procedure laid down in Article 26 of Regulation No 120/67/EEC and in the corresponding Articles of the other Regulations on the common organisation of markets . 5 . The amount of the refund paid , plus any increase, shall be repaid in accordance with the provisions of this Article if the proofs referred to in paragraph 1 are not furnished within the time limits laid down. In such case, if repayment has been claimed but is not received, the deposit which was lodged shall be forfeited . 1 . Member States shall communicate to the Commission, which shall in turn inform the other Member States, the following details for each of the products in question and for each of the procedures referred to in Articles 2 and 3 of Regulation (EEC) No 441/69 : (a) the quantities coming under one of the procedures introduced by Regulation (EEC) No 441/69, without advance fixing of the refund; (b ) the quantities coming under one of the systems introduced by Regulation (EEC) No 441/69 , with advance fixing of the refund. The information shall be broken down by specific refunds on products . 2 . The communications provided for in paragraph 1 shall be made quarterly not later than the twenty-fifth of the month following the end of each calendar quarter. This frequency of communications may be altered, where market conditions so require, in accordance with the procedure laid down in Article 26 of Regulation No 120/67/EEC or in the corresponding Articles of the other Regulations on the common organisation of markets . Article 7 Article 10 1 . The refund shall be paid by the Member State within whose territory the customs export formalities are completed. 2 . The time limit for claiming payment of any part of the refund which has not been paid under the provisions of Regulation (EEC) No 441/69 shall be, except in case of force majeure, six months from the expiry of the time limits laid down in Articles 3 (3 ) and 4 (2 ) of this Regulation . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from the date laid down for the application of Regulation (EEC) No 441/69 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1969 . For the Commission The President Jean REY